Exhibit 16.1 Letter on change of certifying accountant Child, Van Wagoner & Bradshaw, PLLC 5296 South Commerce Drive, Suite 300 Salt Lake City, Utah84117-4977(801) 281-4700 September 17, 2012 Securities and Exchange Commission treet,NE Washington, D.C. 20549 Ladies and Gentlemen: The firm ofChild, Van Wagoner & Bradshaw, PLLCwas previously principal accountant forREO Plus, Inc.(the "Company") andreported onthe financial statements ofthe Company for the years ended December 31, 2011, 2010 and 2009.On or about August 1, 2012, we changed our accountingpractice fromChild, Van Wagoner & Bradshaw, PLLCto AndersonBradshaw PLLC. We have read the Company's statements included under Changes in Certifying Accountant in its Form S-1 to be filed on or about September 14, 2012, and agree with such statements. Very truly yours, /s/Child, Van Wagoner & Bradshaw, PLLC Child, Van Wagoner & Bradshaw, PLLC
